Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00022-CV

                                          Reynaldo FLORES,
                                              Appellant

                                                    v.

                                            Mayra RUBIO,
                                              Appellee

                      From the 224th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2012-CI-03151
                         Honorable Victor Hugo Negron Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: February 27, 2013

DISMISSED FOR WANT OF JURISDICTION

           On April 4, 2012, the trial court signed a default protective order. Appellant has not filed

a notice of appeal, and, other than the judgment, we have no appellate record before us. If

Appellant timely filed another document with the trial court that extended the due date for his

notice of appeal, his notice of appeal was due not later than August 2, 2012. See TEX. R. APP. P.

26.1(a). A motion for extension of time was due not later than August 17, 2012. See id. R. 26.3;

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). A notice of restricted appeal was due not

later than October 4, 2012. See TEX. R. APP. P. 26.1(c). A motion for extension of time to file a
                                                                                      04-13-00022-CV


restricted appeal was due not later than October 19, 2012. See id. R. 26.3; Verburgt, 959 S.W.2d

at 617.

          On January 10, 2013, appellant Reynaldo Flores filed a pro se “Motion for Leave to File

Late Notice of Appeal.” We construed Appellant’s motion as “an instrument [filed] in a bona

fide attempt to invoke the appellate court’s jurisdiction.” See Verburgt, 959 S.W.2d at 617;

accord In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005). On January 24, 2013, we advised

Appellant that a timely notice of appeal is necessary to invoke this court’s appellate jurisdiction.

See TEX. R. APP. P. 25.1(b). See generally Verburgt, 959 S.W.2d at 617. We ordered Appellant

to show cause in writing to this court by February 13, 2013, why this appeal should not be

dismissed for want of jurisdiction. We warned Appellant that if he failed to respond within the

time provided, the appeal would be dismissed. See TEX. R. APP. P. 42.3.

          To date, Appellant has filed no response to our January 24, 2013 order. Therefore,

Appellant’s motion for leave to file a late notice of appeal is denied, and this appeal is dismissed

for want of jurisdiction. See id. Costs of this appeal are taxed against Appellant.


                                                  PER CURIAM




                                                -2-